TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00371-CV



                                  J. D. D. and G. M., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




         FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
 NO. C-18-0019-CPS, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                                                ORDER


PER CURIAM

               Appellants J. D. D. and G. M. filed their notices of appeal on May 29, 2019, and

June 6, 2019, respectively.       The appellate record was complete June 26, 2019, making

appellants’ briefs due July 16, 2019. On July 16, 2019, counsel for appellants filed motions for

extension of time to file appellants’ briefs.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion of J. D. D. and grant in part the motion of

G. M. and order counsel to file appellants’ briefs no later than August 5, 2019. If the briefs are
not filed by that date, counsel may be required to show cause why they should not be held in

contempt of court.

              It is ordered on July 18, 2019.



Before Justices Goodwin, Baker, and Kelly




                                                2